Citation Nr: 0941579	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO. 08-05 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Willett, Counsel


INTRODUCTION


The Veteran had active service from January 1949 through June 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is seeking to establish service connection for 
posttraumatic stress disorder (PTSD). Service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), i.e., the diagnosis 
must conform to the requirements of DSM-IV (American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders, 4th ed., 1994); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. 38 C.F.R. § 3.304(f).

The Veteran's claim was denied because the RO found that the 
available evidence was "insufficient to confirm that the 
Veteran actually engaged in combat or was a prisoner of 
war." See July 2007 rating decision. The RO relied upon the 
July 2007 findings from the Joint Service Records Research 
Center (JSRRC), which found that the Veteran's unity, the 
314th Signal Construction Battalion, was not in Korea, and 
that it, rather, was in Camp Gordan Georgia, at the time in 
question. Id.

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 
38 C.F.R. § 3.304(f)(1). See also 38 U.S.C.A. § 1154(b).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
Veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality. The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis. See VAOPGCPREC 12-99 (October 18, 1999). In 
this case, however, the Veteran does not claim to have 
engaged in combat with the enemy. Rather, he claims to have 
observed the results of such combat. See December 2005 
stressor statement and February 2008 substantive appeal.

If there is no combat experience, or if there is a 
determination that the Veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the Veteran's statement 
as to the occurrence of the claimed stressor. Doran v. Brown, 
6 Vet. App. 283, 288-89 (1994). The Veteran 's testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a non-combat stressor. Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996). Moreover, a medical opinion diagnosing PTSD does 
not suffice to verify the occurrence of the claimed in-
service stressors. Cohen v. Brown, 10 Vet. App. 128, 142 
(1997); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).

Just because a physician or other health professional 
accepted appellant's description of his experiences as 
credible and diagnosed appellant as suffering from PTSD does 
not mean the Board is required to grant service connection 
for PTSD. Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 
The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences. 
See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. 
Derwinski, 
1 Vet. App. 190, 192 (1991).

However, the fact that a Veteran with a noncombatant military 
occupational specialty was stationed with a unit that was 
present while enemy attacks occurred would strongly suggest 
that he was, in fact, exposed to such attacks. 
Pentecost v. Principi, 16 Vet. App. 124 (2002) (base 
subjected to rocket attacks during time that Veteran was 
stationed at the base). In other words, the Veteran's 
presence with the unit at the time such attacks occurred 
corroborates his statement that he experienced such attacks 
personally. A stressor need not be corroborated in every 
detail. Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

In this case, the RO has not adequately developed the 
Veteran's claim, in that the efforts to confirm the Veteran's 
stressors are less than complete. The Veteran's service 
personnel records were requested, but in October 2006, the RO 
was informed that these records are fire-related. The 
response indicates that the information requested cannot be 
reconstructed, but that his dates of service were verified. 
The only such record in the claims folder is a copy of the 
Veteran's DD Form 214, which the Veteran himself sent to the 
RO. This document confirms the Veteran's date of service, as 
well as that he had two years, six months and twenty-nine 
days of foreign service, as well as that he was the recipient 
of the Army of Occupation w/Japan Clasp, Meritorious Unit 
Commendation, and Korean Service Medal. It is entirely 
unclear to the Board how the RO could find that the Veteran 
had no service in Korea based upon a reading of the DD Form 
214 alone. That said, additional development remains 
necessary in order to verify the Veteran's stressors while in 
Korea.

The Veteran reported that he saw several dead soldiers, as 
well as "dead and mangled" bodies, some of which were of 
"refugees with hands tied and shot between the eyes." See 
December 2005 statement. He also reported having worked some 
of the time in Grave Registration and that he was involved in 
an ambush a few times. See February 2005 VA mental health 
treatment record. And, he reported having seen two South 
Korean soldiers cut off the arm of their North Korean 
prisoner, after which the Veteran's friend shot the two South 
Koreans and the North Korean shot himself. See March 2005 VA 
mental health treatment record.

The RO's effort to verify these stressors has been minimal. 
Information was requested and received from CURR, which 
stated that the Veteran's unit, the 314th Signal Construction 
Battalion, was not in Korea in December 1950. The Board notes 
that the Veteran is identified as having been with the 314th 
according to his DD Form 214. However, the Veteran has stated 
that he was a part of the 522d Signal Construction Battalion 
in Korea. See August 2007 statement. He submitted a copy of 
the Meritorious Unit Commendation, which is noted on his DD 
214, and which is for "support of combat operations during 
the period from 11 July 1950 to 11 January 1951." The 
Veteran also submitted a listing of Shipping Orders from 
Korea for the 522d, which includes his name on the roster. 
Thus, the Veteran has unequivocally confirmed his 
participation with the 522d Signal Construction Battalion, as 
well as that unit's participation in combat support in Korea. 
This information must be used by the RO/AMC in its attempt to 
verify the Veteran's stated stressors. 

Because the Veteran has provided evidence that may be 
sufficient to verify stressors through the U.S. Army & Joint 
Services Records Research Center (JSRRC), and no attempt to 
verify has yet been made based upon the information received 
by the Veteran, the RO should attempt to verify the listed 
stressors through JSRRC.

Furthermore, if any stressors are verified, a remand is 
required in order to afford the Veteran a VA examination and 
opinion. A VA examination or opinion is necessary if the 
evidence of record: (a) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; (b) establishes that the Veteran 
suffered an event, injury, or disease in service; (c) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury or disease in 
service or with another service-connected disability, but (d) 
does not contain sufficient medical evidence for VA to make a 
decision on the claim. 
See 38 C.F.R. § 3.159 (2009); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

VA outpatient records indicate that the Veteran is currently 
diagnosed with PTSD. If stressors are verified, there could 
be a possible nexus between the Veteran's PTSD and the 
verified stressors experienced during duty. Given the VA's 
duty to obtain a VA examination where the evidence indicates 
that the claimed disability may be associated with in-service 
problems, a remand is necessary for further medical 
assessment with a nexus opinion. See 38 U.S.C.A. § 5103(A); 
38 C.F.R. § 3.159(c)(4) (2009).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). Expedited 
handling is requested.)

1. Forward the Veteran's statements of 
alleged PTSD stressors, as well as copies 
of his DD Form 214, Meritorious Unit 
Commendation, Shipping Orders from Korea, 
and any other relevant evidence, to the 
United States Army & Joint Services 
Records Research Center (JSRRC). Request 
that JSRRC attempt to verify the following 
alleged stressors:

a) Unit histories pertaining to the 
casualties of U.S. Service Members in the 
522d Signal Construction Battalion (or 
Company) in Korea between July 1950 and 
November 1951.

b) Unit histories pertaining to engagement 
or other action with the South Korean and 
North Korean soldiers, as well as reports 
of casualties if available, between July 
1950 and November 1951. 

c) Unit histories which may show the names 
of those assigned to Grave Registration 
with the 522d Signal Construction 
Battalion (or Company) in Korea between 
July 1950 and November 1951.

2. If a negative response is received from 
JSRRC, the claims file must be properly 
documented in this regard.

3. Thereafter, if one or more of the 
alleged stressors is verified, afford the 
Veteran a comprehensive psychiatric VA 
examination. All indicated evaluations and 
tests deemed necessary by the examiner 
should be accomplished. The examiner is 
requested to review all pertinent records 
associated with the claims file, 
particularly VA outpatient treatment 
records and express an opinion as to the 
following:

a) The examiner should clarify the 
Veteran's diagnosis and specifically 
comment on whether the Veteran has a 
diagnosis of PTSD consistent with the 
criteria for a diagnosis under the 
American Psychiatric Association: 
Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV).

b) The examiner should express an opinion 
as to whether it is at least as likely as 
not (at least a 50 percent probability) 
that the Veteran has PTSD that is based 
upon specified in-service stressors or is 
related to the Veteran's military service.

The Veteran is hereby notified that it is 
his responsibility to report for any 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case.

4. Readjudicate the Veteran's claim. If 
the benefits sought on appeal remain 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).



